
	

114 HRES 385 IH: Declaring the office of Speaker of the House of Representatives vacant.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 385
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. Meadows submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Declaring the office of Speaker of the House of Representatives vacant.
	
	
 Whereas the Speaker of the House of Representatives for the 114th Congress has endeavored to consolidate power and centralize decisionmaking, bypassing the majority of the 435 Members of Congress and the people they represent;
 Whereas the Speaker has, through inaction, caused the power of Congress to atrophy, thereby making Congress subservient to the executive and judicial branches, diminishing the voice of the American people;
 Whereas the Speaker uses the power of the office to punish Members who vote according to their conscience instead of the will of the Speaker;
 Whereas the Speaker has intentionally provided for voice votes on consequential and controversial legislation to be taken without notice and with few Members present;
 Whereas the Speaker uses the legislative calendar to create crises for the American people, in order to compel Members to vote for legislation;
 Whereas the Speaker does not comply with the spirit of the rules of the House of Representatives, which provide that Members shall have three days to review legislation before voting;
 Whereas the Speaker continues to direct the Rules Committee to limit meaningful amendments, to limit debate on the House floor, and to subvert a straightforward legislative process; and
 Whereas the House of Representatives, to function effectively in the service of all citizens of this country, requires the service of a Speaker who will endeavor to follow an orderly and inclusive process without imposing his or her will upon any Member thereof: Now, therefore, be it
		
	
 That the office of Speaker of the House of Representatives is hereby declared to be vacant.  